DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/472,657, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 4-9 and 57-64 of this application.  Furthermore, the disclosure of U.S. Provisional Application No. 61/056,207, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all of the claims of this application.    
5/27/09 (claims 1-3, 10, and 11) and 4/26/10 (claims 4-9 and 57-64) for the purposes of examination, this being the filing dates of the corresponding applications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 59-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 recite the limitation "controlling/preventing the energy to the jaw assembly" in line 2.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “applying energy to tissue” limitation.  Applicant is encouraged to replace this limitation with the following: ‘controlling/preventing the application of energy’.
a plurality of holes" in lines 1-2.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “hole” limitation in claim 1.  Applicant is encouraged to amend this limitation to clarify this relationship.
Claims 9 and 60-64 have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7-11, 57, and 58 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kimura, U.S. 2008/0015567 (hereinafter Kimura).
Regarding claims 1 and 10, Kimura discloses (note fig. 12) an instrument comprising: a jaw assembly having a first (11B) and second (10B) jaw, wherein the first jaw includes: a support structure (component between ‘11a’ and ‘40’) including a ‘hole’ (40) ‘through’ the support structure; an electrically insulative material (41); and an operative element (electrode ‘37’); and wherein the second jaw has a raised portion (27A) facing the first jaw; wherein the insulative material ‘extends through’ the hole of the support structure. 

Regarding claim 3, Kimura discloses (note fig. 12) an instrument wherein the insulative material is necessarily ‘overmolded onto the support structure and through the hole’.
Regarding claim 4, Kimura discloses (note fig. 12) an instrument wherein the first jaw of the jaw assembly (e.g., the coupled ‘supporting’ and ‘insulating’ layers of the first jaw) is capable of being formed (i.e., the ‘supporting’ and ‘insulating’ layers are capable of being coupled together) in the claimed manner.  It should be noted that the “patentability of a product does not depend on its method of production. If the product [e.g., first jaw of the jaw assembly] in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).  
Regarding claims 7-9, Kimura discloses (note figs. 11 and 12) an instrument further comprising a ‘regulator’ (5) capable of controlling the energy in the claimed manner. 
Regarding claim 11, Kimura discloses (note fig. 12) an instrument wherein the electrode has an ‘edge’ (see ‘38’ and ‘39’) that protrudes from a ‘side’ (tissue-facing surface ‘32’) of the first jaw.
Regarding claim 57, Kimura discloses (note figs. 11 and 12) an instrument wherein the support structure includes an end section having a ‘tubular configuration’ (see rounded outer edge of ‘11a’).
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura in view of Lau, U.S. 2006/0217706 (hereinafter Lau).
Regarding claims 5 and 6, Kimura discloses (note figs. 11 and 12) an instrument having a jaw assembly, but fails to explicitly disclose a jaw assembly having a temperature sensor for controlling energy delivery by communicating with a regulator.  Lau teaches (note paragraphs 162-164) a similar system comprising a jaw assembly having a temperature sensor for controlling energy delivery by communicating with a ‘regulator’ (i.e., ‘processor’).  It is well known in the art that the use of temperature-based feedback (as taught by Lau) would enhance a user’s ability to control a corresponding procedure, and minimize unwanted tissue damage, thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the apparatus of Kimura to comprise a jaw assembly having a temperature sensor for controlling energy delivery by communicating with a regulator, in order to increase safety and efficiency.
s 59-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura in view of Hixson, U.S. 2007/0173814 (hereinafter Hixson).
Regarding claims 59, 60, and 63, Kimura discloses (see above) an instrument wherein the support structure includes a hole therethrough, wherein the insulative material extends through the hole and is secured to the support structure, and wherein the operative element (37) comprises an electrode secured to the first jaw.  However, Kimura fails to explicitly disclose a support structure including a plurality of holes therethrough that are disposed along a length thereof, wherein the insulative material extends through the plurality of holes and is secured to the support structure.  Hixson teaches (note figs. 3E-F) a similar device comprising a support structure (119) including a plurality of holes therethrough that are disposed along a length thereof, wherein an insulative material (119’) extends through the plurality of holes and is secured to the support structure.  This configuration is well known in the art for securing different jaw layers together.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the apparatus of Kimura to comprise a support structure including a plurality of holes therethrough that are disposed along a length thereof, wherein the insulative material extends through the plurality of holes.  This is because this modification would have merely comprised a simple substitution of interchangeable coupling configurations (for coupling jaw layers) in order to produce a predictable result (see MPEP 2143). 
Regarding claim 61, Kimura in view of Hixson teaches (see above) an instrument wherein the insulative material is necessarily ‘overmolded onto the support structure and through the holes’.

Regarding claim 64, Kimura discloses (note fig. 12) an instrument wherein the electrode has an ‘edge’ (see ‘38’ and ‘39’) that protrudes from a ‘side’ (tissue-facing surface ‘32’) of the first jaw.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that the claims have not been met by Kimura, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of limitations such as “hole” and “through” (see above).  Examiner asserts that the claimed “hole” could be interpreted as a channel that does not extend fully through the support structure, and (in a similar manner) that the claimed “insulative material” could be interpreted as an insulative layer that extends through the length of a channel (i.e., these interpretations are not precluded by the claim language).  Furthermore, it should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, Examiner asserts that all of the claims have been met in view of the cited references, as can be seen above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794